Citation Nr: 1721514	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  17-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center  
in Philadelphia, Pennsylvania


THE ISSUE

Whether termination of the appellant's death pension benefits, effective May 1, 2016, due to excessive countable income was proper.


REPRESENTATION

Appellant is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to November 1945.  The Veteran passed away in December 2012, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 decision by the Department of Veterans Affairs (VA) Philadelphia Pension Center in Philadelphia, Pennsylvania.

The Board notes that the only issue on appeal is the propriety of the termination of the appellant's death pension benefits on May 1, 2016.  In written statements received in March 2017, the appellant indicated that she       is quickly spending down her settlement funds to pay for her assisted living facility and submitted updated income and medical expense reports.  To date, the issue of whether the appellant's pension benefits may be reinstated has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

As of May 1, 2016, the appellant's countable income exceeded the applicable maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents in need of aid and attendance.





CONCLUSION OF LAW

The appellant's death pension benefits were properly terminated on May 1, 2016.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, VCAA provisions are limited to providing notice when a claimant files a complete or substantially complete claim.  Wilson v. Mansfield, 506 F.3d 1055, 1058-59 (Fed. Cir. 2007).  Here, the issue on appeal did not arise from a claim for benefits; rather, it arose from the termination of the appellant's pension benefits following a May 2016 correspondence from the appellant indicating that she received additional income.

If an adverse action is based solely on factual and unambiguous information regarding a claimant's income, with knowledge or notice that such information would be used to calculate benefit amounts, VA will send written notice to the claimant at the same time it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2016).  In October 2013 letter, the appellant was advised that her entitlement to pension benefits is dependent on meeting certain income requirements and that she is responsible for informing VA right away of any changes in her income or net worth.  After the appellant advised VA that she received a settlement award in April 2016, VA informed her via an October      2016 letter of its determination that she was no longer eligible for pension      benefits based on her reported change in income and provided her with notice          of her procedural and appellate rights.  Thus, the Board finds that all due process provisions concerning the termination of the appellant's pension benefits were followed.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Death pension benefits are payable to the surviving spouse of a veteran because      of the veteran's nonservice-connected death if the veteran served for the required period of time during wartime and certain income restrictions are met.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2016). 

In order to be eligible for death pension benefits, the surviving spouse's income must not exceed the applicable MAPR specified in 38 C.F.R. § 3.23, as changed 
periodically and published in the Federal Register.  38 C.F.R. §§ 3.3(b)(4)(iii),   3.23.  For a surviving spouse with no dependents, the MAPR was $8,630 prior to December 1, 2016, and $8,656 as of December 1, 2016.  For a surviving spouse with no dependents in need of aid and attendance, the MAPR was $13,794 prior to December 1, 2016, and $13,836 as of December 1, 2016.  See 38 C.F.R. § 3.23(a); M21-1, Part I, Appendix B.  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income are counted    as income during the 12-month annualization period in which received, unless     such payments are specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A.       § 1503(a); 38 C.F.R. § 3.271(a).  Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received 
on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).    The amount of any non-recurring countable income received by a beneficiary    shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the 
nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

The following are excluded from countable income for VA pension purposes:  (a) welfare benefits; (b) maintenance furnished by a relative, friend, or a charitable organization; (c) VA pension benefits; (d) casualty loss reimbursement; (e) profit from the sale of property; (f) amounts in joint accounts acquired by reason of the death of the joint owner; (g) certain unreimbursed medical expenses; (h) expenses of last illnesses, burials, and just debts; (i) educational expenses; (j) a portion of the beneficiary's children's income; (k) Domestic Volunteer Service Act Programs payments; (l) distributions of funds under 38 U.S.C. § 1718; (m) certain children's income when hardship is established; (n) survivor benefit annuities paid by the Department of Defense; (o) Agent Orange settlement payments; (p) restitution to individuals of Japanese ancestry; (q) cash surrender value of life insurance policies; (r) income received by American Indian beneficiaries from trust or restricted lands; (s) Radiation Exposure Compensation Act payments; (t) Alaska Native Claims Settlement Act payments; (u) monetary allowances for certain children of Vietnam veterans or children of veterans with covered service in Korea; (v) Victims of Crime Act compensation payments; (w) Medicare Prescription Drug Discount Card and Transitional Assistance Program payments; and (x) lump-sum proceeds of a life insurance policy on a veteran. 38 C.F.R. § 3.272 (2016).  The types of expenses excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  

Unreimbursed medical expenses in excess of five percent of the applicable MAPR (excluding increased pension because of need for aid an attendance or being housebound) may be excluded from an individual's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g)(2).  Such medical expenses must be paid by the surviving spouse, children, parents, and/or other relatives for whom there is a moral or legal obligation of support during the time period at issue, regardless of when they were incurred.  38 C.F.R. § 3.272(g)(2)(i).

In a June 2013 rating decision, VA granted the appellant nonservice-connected death pension benefits with additional allowance for aid and attendance, effective December 1, 2012.  In May 2016, the appellant advised VA that in April 2016,    she received a one-time settlement payment in the amount of $51,026 pursuant to     a wrongful death lawsuit against the Veteran's nursing home.  Thereafter, the appellant's pension was terminated effective May 1, 2016, because her countable income exceeded the applicable MAPR limit.  The appellant asserts that her pension should not have been terminated because she only received a one-time payment, which she used to pay for her assisted living facility and other medical expenses. 

Proceeds received from a tort claim settlement are not specifically excluded under 38 C.F.R. § 3.272, and therefore, are included as countable income.  See 38 C.F.R. § 3.272; see also Springer v. West, 11 Vet. App. 38, 40 (1998).  As the settlement proceeds were received on a one-time basis, they are to be counted for a full 12-month annualization period beginning the effective date on which the nonrecurring income in countable.  See 38 C.F.R. § 3.271.  Thus, the settlement proceeds are included in the appellant's countable income from May 1, 2016 through April 30, 2017.  A review of the record reveals that during this period, the appellant also received $1,070 per month from the Social Security Administration (SSA), or $12,840 per year; $2,868 per year in retirement; and $21 per year in interest.  Therefore, her annual income totaled $66,755, less unreimbursed medical expenses that are over five percent of the MAPR for a surviving spouse with no dependents (excluding increased pension because of need for aid an attendance).  

As previously noted, the MAPR for a surviving spouse with no dependents   (excluding increased pension because of need for aid and attendance) was $8,630 prior to December 1, 2016, and $8,656 as of December 1, 2016.  See 38 C.F.R. § 3.23(a); M21-1, Part I, Appendix B.  Five percent of those MAPRs equals $431   and $432, respectively.  A March 2013 medical expense report indicates that the appellant reported ongoing monthly expenses of $104 for Medicare and $131 for private health insurance and an annual expense of $45,490 for her assisted living facility, totaling $48,310 per year.  Subtracting five percent of the applicable MAPRs results in deductible medical expenses of approximately $47,879 prior      to December 1, 2016, and $47,878 as of December 1, 2016.  Subtracting these expenses from the appellant's $66,755 annual income results in a countable income of $18,876 prior to December   1, 2016, and $18,877 as of December 1, 2016.  Accordingly, on May 1, 2016, the appellant's countable income exceeded the MAPR for a surviving spouse with no dependents in need of aid and attendance, which, as previously noted, was $13,794 prior to December 1, 2016, and $13,836 as of December 1, 2016.  See 38 C.F.R. § 3.23(a); M21-1, Part I, Appendix B.  Thus, the appellant did not meet the income requirements for death pension benefits as of May 1, 2016.  The Board has considered the medical expense report submitted in February 2017 that reported medical expenses for the period from January 1, 2016 to December 31, 2016.  However, the expenses reported do not combine to an amount that reduces her income during the annualization period beginning May 1, 2016 to a level that permits payment of death pension benefits.  

While the Board is sympathetic toward the appellant's circumstances, payment of non-service connected death pension requires the appellant's countable income to be less than the annual MAPR determined by law.  As the appellant's countable income was in excess of the applicable pension rate for a surviving spouse without dependents in need of aid and attendance as of May 1, 2016, termination of her death benefits, effective May 1, 2016, was proper.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Termination of the appellant's death pension benefits on May 1, 2016, was proper. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


